Merrell, J. (dissenting):
I think it was permissible for the plaintiff to prove the declaration of defendants’ janitor that he himself had spilled the water from which the ice formed, and that the evidence of such declaration furnished substantive proof to charge defendants with responsibility for plaintiff’s injuries. Such admissions are not, I apprehend, to be controlled by the rule of evidence that declarations of an employee concerning a past transaction are inadmissible to bind the master. This alleged declaration was made before the accident occurred, concerning a negligent act of the servant done while acting within the scope of his employment and which carelessness created the dangerous situation. It was so intimately connected with the accident as to become a part of the res gestee. The declaration was concerning the act of the declarer himself. The wrongful act was the spilling of the water which caused the patch of ice, in the janitor’s failing to heed the precaution suggested by the officer to put some ashes or sand upon it, and in permitting the dangerous condition to continue. *377The act was certainly a negligent one for which the principals would be liable, once it was proven. The principal fact sought to be established is not the accident, but the cause of the accident. As was said in Svendsen v. McWilliams, Inc. (157 App. Div. 474, 478): “ In the case of an accident, the accident itself is not the principal fact, for when the liability of a defendant is in question, then the principal fact is whether the defendant caused the accident.” (See, also, Patterson v. Hochster, 38 App. Div. 398.)
The question here is, Who was responsible for the ice upon the pavement? Did the janitor discharge his duties negligently and thereby bind his employers? The declaration sought to be proven bore directly upon the careless act of the servant himself. As was said by Follett, J., in Lahey v. Ottmann & Co. (73 Hun, 61, 64): “ In case a principal is liable for the tort of his agent, statements of his agent made during the commission of the wrong are admissible as against the principal, but it is essential that the statements or admissions should be part of the transaction to which they relate.” (Waldele v. N. Y. C. & H. R. R. R. Co., 95 N. Y. 274, 280, 281.) In the leading case of Luby v. Hudson River Railroad Co. (17 N. Y. 131), Comstock, J. (at p. 133), succinctly declares the law as follows: “ The declarations of an agent or servant do not in general bind the principal. Where his acts will bind, his statements and admissions respecting the subject matter of those acts will also bind the principal, if made at the same time and so that they constitute a part of the res gestee. To be admissible, they must be in the nature of original and not of hearsay evidence. They must constitute the fact to be proved, and must not be the mere admission of some other fact. They .must be made, not only during the continuance of the agency, but in regard to a transaction depending at the very time.” (Authorities cited.) (See, also, St. Louis & S. F. Ry. Co. v. McLelland, 62 Fed. Rep. 116; Baker v. Gas Co., 157 Penn. St. 593.)
I think the admission which was proven in the case at bar stands all the tests thus declared. If the jury believed the testimony of the officer, as they evidently did, then they were justified in finding a verdict in plaintiff’s favor against the defendants.
*378I think the judgment and order appealed from should be affirmed, with costs.
Dowling, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellants to abide event.